FILED
                             NOT FOR PUBLICATION
                                                                            SEP 16 2016
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


SHUAI GUO,                                       No.   13-72994

               Petitioner,                       Agency No. A087-840-266

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 29, 2016**
                                Pasadena, California

Before:        TASHIMA, SILVERMAN, and WATFORD, Circuit Judges.


      Shuai Guo, a native and citizen of the People’s Republic of China, petitions

for review of an order of the Board of Immigration Appeals (the “Board”)

dismissing his appeal from an immigration judge’s (“IJ”) denial of his applications


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
for asylum, withholding of removal, and relief under the Convention Against

Torture (“CAT”). We dismiss in part and deny in part.

      Guo was admitted to the United States on a non-immigrant student visa.

The U. S. Department of Homeland Security commenced removal proceedings

against him, on the ground that he had violated the conditions of his non-

immigrant status by failing to ever enroll in university. Guo admitted to violating

that condition, but applied for asylum, withholding of removal, and relief under the

CAT. Guo claims that he was persecuted for attending an unregistered house

church rather than a government-sanctioned church.

      The IJ requested Guo to submit evidence to corroborate his testimony and

claims of feared future persecution. Guo thereafter submitted supplemental

evidence. Finding that Guo gave “vague, evasive, and inconsistent testimony on

key points,” the IJ concluded Guo was not credible and denied relief on that basis.

The IJ also found that the corroborative evidence was insufficient to overcome

Guo’s lack of credibility. The IJ further found, alternatively, that, even taking his

testimony as true, Guo was ineligible for the relief requested because he had not

demonstrated past persecution or a well-founded fear of future persecution. See 8

C.F.R. § 1208.13(a)–(b).




                                           2
      Guo appealed to the Board, challenging only the IJ’s adverse credibility

determination. The Board declined to address Guo’s credibility, and instead

affirmed on the ground that Guo was ineligible for the requested relief, because he

had neither demonstrated past persecution, nor “a well-founded fear of future

persecution because his testimony . . . was not adequately corroborated.”

      1.     Guo argues that the Board erred in affirming the IJ’s finding that Guo

failed to establish a well-founded fear of future persecution because the IJ ignored

evidence that China engages in a pattern and practice of persecuting Christians

who worship at house churches. Guo, however, did not raise this argument on

appeal to the Board; instead, he challenged only the adverse credibility

determination. A petitioner’s “failure to raise an issue in an appeal to the [Board]

constitutes a failure to exhaust remedies with respect to that question and deprives

this court of jurisdiction to hear the matter.” Arsdi v. Holder, 659 F.3d 925,

928–29 (9th Cir. 2011) (internal quotation marks omitted). Having failed to raise

his objection with the Board in the first instance, Guo has not exhausted the issue.

We therefore lack jurisdiction to hear it.

      2.     Guo next argues that, before denying his applications for relief, the IJ

was required to give him notice and an opportunity to defend his corroborating

evidence. Although Guo did not raise this argument before the Board, we


                                             3
nonetheless have jurisdiction to consider it because the Board considered that

ground in affirming the IJ. See Abebe v. Gonzales, 432 F.3d 1037, 1041 (9th Cir.

2005) (en banc) (“When the [Board] has ignored a procedural defect and elected to

consider an issue on its substantive merits, we cannot then decline to consider the

issue based upon this procedural defect.”).

      “A petitioner carries the burden of persuading the fact finder that the

evidence [he] offered is credible.” Garcia v. Holder, 749 F.3d 785, 791 (9th Cir.

2014) (citation omitted). The IJ may require an applicant to provide corroborating

evidence to meet this burden. See 8 U.S.C. § 1158(b)(1)(B)(ii); Ren v. Holder, 648
F.3d 1079, 1090 (9th Cir. 2011). As well, the IJ “must provide an applicant with

notice and an opportunity to either produce the evidence or explain why it is

unavailable.” Id.

      Guo cites no statutory or case authority, however, in support of his

contention that, after an applicant has been given the opportunity to provide

corroborating evidence, the IJ must afford the applicant another opportunity to

respond before rejecting that evidence. In light of such a total lack of authority, we

are not persuaded that such an additional step – a third round of hearings – should

be required. Neither the IJ nor the Board erred in this regard.




                                          4
                                   •   !   •

     For the foregoing reasons, the petition for review is DISMISSED in part,

and DENIED in part.




                                       5